        Case 1:16-cv-09517-LAK-KHP Document 192 Filed 02/21/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                               02/21/2019
-----------------------------------------------------------------X

DANIEL KLEEBERG, et al.,

                                                Plaintiffs,             16-CV-9517 (LAK) (KHP)

                             -against-                                           ORDER

LESTER EBER, et al.,

                                                Defendants.

-----------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge:

         On February 21, 2019, the parties participated in a telephonic status conference. As

discussed at the conference:

    •    Eber Defendants’ request to file a motion to compel Defendant Daniel Kleeberg to testify
         as to conversations he had with Mark Stein regarding the 2012 Alexbay litigation (Dkt. No.
         176) is denied. Consistent with this Court’s direction at the February 21, 2019 telephone
         conference, to the extent Defendants seek factual information from Mr. Stein relevant to
         the claims and defenses in this action, they are directed to obtain that information from
         him directly in fact discovery.

    •    Plaintiffs’ request for leave to supplement the Privilege Motion (Dkt. No. 177) is granted.

              o Plaintiffs are directed to file a supplemental brief by February 25, 2019. Said brief
                must be double-spaced and should not exceed 10 pages. To the extent Plaintiffs
                wish the Court to review portions of deposition transcripts, the relevant portions
                should be provided to the Court and highlighted.

              o Defendants are granted leave to file a brief in response to the supplemental brief
                (also limited to 10 double-spaced pages) by no later than March 8, 2019.

    •    Expert discovery schedule is set as follows:
            o Defendants’ expert report(s) are due on March 29, 2019.
            o Plaintiffs’ expert reports are due on April 26, 2019.
            o Defendants’ rebuttal reports are due on May 17, 2019.
      Case 1:16-cv-09517-LAK-KHP Document 192 Filed 02/21/19 Page 2 of 2




The Clerk of Court is respectfully directed to terminate ECF Nos. 176 and 177.

       SO ORDERED.

DATED:        New York, New York
              February 21, 2019                     ______________________________
                                                    KATHARINE H. PARKER
                                                    United States Magistrate Judge




                                               2
